oOo Oo 4 HD Ow SP WH LH

NY wO BH HHO NH HK KH PO NO wm ee ee ee eS ee
ont DN OH BR WY NY KYW OO Oo DH HID Nn FW NY KF CO

 

 

 

 

- FILED ENTERED
——— LODGED RECEIVED The Honorable John L. Weinberg
JUL 23 2019
AT SEATTLE

CLERK U.S. DISTRICT COU
By CS TERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. MJI9- 338
Plaintiff, COMPLAINT for VIOLATION
v. 18 U.S.C. §§ 922(u)
JOEY A. MAILLET,
Defendant.

 

BEFORE the Honorable John L. Weinberg, United States Magistrate Judge, U.S.
District Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Theft of Firearm from Federal Firearms Licensee)

On or about May 3, 2019, in Bow, Skagit County, within the Western District of
Washington, JOEY MAILLET, did knowingly steal and unlawfully take and carry away
from the premises of a person who is licensed to engage in the business of dealing in
firearms, specifically All American Armory, a firearm in the licensee’s business
inventory, to wit: a Ruger Model SR-556 5.56x45mm NATO caliber rifle bearing serial
number 591-21649, and others, which had been shipped and transported in interstate and

foreign commerce.
Maillet Complaint - 1 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo nD mH FS WD HO

NM HN KH NHN WH NH KN BD NO =] HB HS He OO Se Se OS eee ee
eo NID A FBP WwW NY KF FS Oo OH HB A FP WY NY KS S&S

 

 

All in violation of Title 18, United States Code, Section 922(u) and 924(i)(1).

COUNT 2
(Theft of Firearm from Federal Firearms Licensee)

On or about April 13, 2019, in Sequim, Clallam County, within the Western
District of Washington, JOEY MAILLET, did knowingly steal and unlawfully take and
carry away from the premises of a person who is licensed to engage in the business of
dealing in firearms, specifically Fred’s Gun Shop, a firearm in the licensee’s business
inventory, to wit: a Glock Pistol, model 48, chambered in 9mm, bearing serial number
BLGB685, and others, which had been shipped and transported in interstate and foreign
commerce.

All in violation of Title 18, United States Code, Section 922(u) and 924(i)(1).

The undersigned complainant, Elliott J. Prose, Special Agent, being first duly
sworn on oath, hereby deposes and says:

TRAINING AND EXPERIENCE

I, I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent (SA) with the United States Department of Justice
(DOJ), Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), and have been so
employed since May 14, 2017. I am currently assigned to the Seattle Field Office, in
Seattle, Washington where I am assigned to the ATF Violent Crime Task Force. In this
capacity, I enforce federal criminal laws relating to the possession and trafficking of
firearms. Prior to my employment with ATF, I served as a Police Officer with the
Washington DC Metropolitan Police Department in Washington, DC from November

2008 until December 2010. I also served as a Federal Air Marshal from December 2010

Maillet Complaint - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 2019R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Fe ND A FSF WW YH

NO BM HNO KH DH NY KH KH KN =] =| = fF FS KF SF OS S|
os KH Uh SB HW HY |] CO CO eB HDT HD A BP W NY KH CO

 

 

until May 2017. While employed as a Federal Marshal, I received a Master of Science
from the University of Cincinnati in Criminal Justice with a Criminal Analysis emphasis.
I received formal training from the Federal Law Enforcement Training Center in Glynco,
Georgia, Criminal Investigators Training Program, which familiarized me with basic
narcotics investigations, drug identification and detection, United States narcotics laws,
financial investigations and money laundering, identification and seizure of drug-related
assets, organized crime investigations, physical and electronic surveillance, and
undercover operations. In addition, I successfully completed a fourteen-week ATF
Special Agent Basic Training course in Glynco, Georgia, which included comprehensive,
formalized instruction in, among other things, firearms identification, firearms
trafficking, arson and explosives, and tobacco and alcohol diversion.

3. This Affidavit is made based upon my personal knowledge, training,
experience and investigation, as well as upon information provided to me and my review
of reports prepared by other law enforcement personnel. This Affidavit is made for the
purpose of establishing probable cause for this Complaint and thus does not include each
and every fact known to me concerning this investigation.

PURPOSE OF AFFIDAVIT

4. This Affidavit is made in support of a Complaint against JOEY A.
MAILLET for two counts of Theft of Firearms from a Federal Firearms Licensee, in
violation of Title 18, United States Code, Section 922(u).

INVESTIGATION AND PROBABLE CAUSE

5. On Saturday, April 13, 2019, at approximately 11:30 p.m., Clallam County
Sheriff's Office (CCSO) Deputies and Sequim Police Department (SPD) Officers were
dispatched to a burglary of Fred’s Guns located at 261340 US-101 in Sequim, WA.
Fred’s Guns is a Federal Firearms Licensee (FFL) that is engaged in the business of
selling firearms and ammunition. Upon arriving at Fred’s Guns, CCSO Deputies and SPD
Officers observed that the store’s front door along with the door frame and dry wall had
been destroyed. CCSO Deputies and SPD Officers entered the business through the

Maillet Complaint - 3 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Se IN HD A PW PO

N NN KN NH KN NY NY KN NY S| =| FEF OE Re RS OREO
on HN MH PP WH YO KH CO OO fe I DH FP WD BY KH SO

 

 

destroyed entrance and cleared the business of potential suspects. Once law enforcement
officers determined the location was safe, they secured the exterior and interior of the
store and quarantined the area to prevent contamination of the crime scene.

6. On Sunday, April 14, 2019, CCSO personnel contacted ATF for assistance
with conducting the investigation. ATF Special Agents (SAs) and Task Force Officers
(TFOs) arrived at the scene to assist CCSO with the investigation. Upon ATF SAs and
TFOs arriving on the scene, CCSO requested that ATF be the lead agency in
investigating the FFL burglary. The Washington State Patrol (WSP) was also requested
and arrived at Fred’s Gun store to process the crime scene. All crime scene evidence was
secured by WSP and transported to WSP facilities for safekeeping.

7. ATF SAs and TFOs reviewed surveillance footage from Fred’s Guns that
showed a lone male crash a large construction vehicle (later identified as a “Front
Loader”) into the front door of Fred’s Guns. The then-unidentified male had his face
covered. He attempted to jump over a display case that held some pistols. The glass top
of the display case shattered, and the male fell inside. After extricating himself, the male
quickly began grabbing firearms from the broken display case. He then intentionally
broke another glass display case, and began rapidly removing those firearms as well,
putting them all into a large duffel-type bag. The video showed that the male did not wear
any gloves while lifting guns out of the display cases and destroying the cases.

8. Investigators collected glass and other materials from the broken display
cases. Some of the glass appeared to have blood on it; some of the materials appeared to
be made of a material from which latent fingerprints may be able to be developed. These
items were sent to the WSP Crime Laboratory for further examination and analysis.

9. On Monday, April 15, 2019, ATF Industry Operation Investigators (IOIs)
arrived on the Scene of Fred Guns to conduct an inventory and determine what firearms
had been stolen. On April 25, 2019, IOIs completed their firearms inventory of Fred’s

Guns and confirmed that twenty-six firearms, all pistols, were stolen from the gun store

Maillet Complaint - 4 UNITED STATES ATTORNEY

USAO No. 2019R00676 700 STEWART STREET, SUITE 5220
, SEATTLE, WASHINGTON 98101

(206) 553-7970
o Oo HN HD HH SP WY YO —

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

the evening of April 13, 2019. Based on the JO] inventory, it was determined that the

following twenty-six firearms had been stolen:

os ©

pa ©

m ga rh @

—_e
«

vs

9

oD

m

X.

y.
Ze
Maillet Complaint - 5

USAO No, 2019R00676

a Glock Model 43 — 9mm — S/n: BKDH063;

a Beretta Model 92F — 9mm — S/n: C63202Z;

a Beretta Model 21A — 9mm — S/n: BB543429U;
a Glock Model 45 — 9mm — S/n: BKLU046;

a Glock Model 19 — 9mm — S/n: BGUS578;

’ a Glock Model 19 — 9mm — S/n: BGVW193;

a Glock Model 19 — 9mm — S/n: BGVW192;

a Glock Model 43 — 9mm — S/n: BKGM006;

a Glock Model 19 — 9mm — S/n: BKGM028;

a Para Ordnance Model P14-45 - .45 — S/n: TJ8195;

a Glock Model 26 — 9mm — S/n: PRS935;

a Sig Sauer Model 1911 - .45ACP — S/n: 544033103;

a S&W Model 380EZ — 36/1 ALP — S/n: NDN0202;

a S&W Model 380EZ — 36/1 ALP — S/n: NDP1842;

a Walther Model PPK/S — 9mm — S/n: 8879BAB;

a S&W Model M&P — 9mm — S/n: DVH7570;

a S&W Model 3913 — 9mm — S/n: VCR4179;

a Glock Model G48 — 9mm — S/n: BLGMS582;

a Sig Sauer Model P365 — 9mm — S/n: 66A116410;

a Glock Model G48 — 9mm — S/n: BLGB685;

a S&W Model M&P Shield — 9mm — S/n: JAY1104;

a S&W Model M&P Shield — 9mm — S/n: JBH0046;

a S&W Model M&P Shield — 9mm — S/n: JBH0023;

a Glock Model 43X — 9mm — S/n: BK-X2304;

a Aero Precision Model M5 - .308 — S/n: US78980; and
a Canik Model TP9 Elite Combat — 9mm- S/n: T6472-18-BN03213.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo DA wr PR WwW HH Be

NY NO NY NY WN KWH NY NY N HH H- = HS FY ee ee Fe KS
Oo “sa HN HM SF WH HY KY CT OO CO IH HA FP WW HB KF CO

 

 

10. On May 9, 2019, ATF SA Elliott Prose began receiving multiple forensic
reports from the WSP Crime Laboratory to include DNA and fingerprint comparisons.
WSP crime scene technicians processed DNA from blood found at the crime scene of
Fred’s Guns and submitted it through the Federal Bureau of Investigation’s (FBI)
Combined DNA Index System (CODIS) to be evaluated. The WSP lab received a hit
from CODIS that the blood collected from the Fred’s Guns Crime Scene matched JOEY
A. MAILLET with the same date of birth as the person charged herein. Later, SPD
Detectives Rick Larsen and Matthew McMillen obtained a buccal swab directly from
JOEY A. MAILLET while he was in custody at the Snohomish County Jail (discussed
further below) and submitted it to the lab, which confirmed the DNA profile obtained at
the Fred’s Guns crime scene matched the DNA profile of JOEY A. MAILLET.

11. The Crime Lab also sent SA Prose and Det. McMillen a fingerprint
examination report comparing a latent fingerprint developed from a light bar in the west
display case of Fred’s Guns to the known fingerprints JOEY A. MAILLET. The Crime
Lab confirmed that both sets of fingerprints were made by the same individual.

12. | While the Fred’s Guns investigation was ongoing, another Federal Firearms
Licensee was burglarized in Bow, Washington. Specifically, on May 3, 2019, ATF and
the Skagit County Sheriff's Office (SCSO) were notified of a burglary at All American
Armory, an FFL in Bow, Washington, that is engaged in the business of selling firearms
and ammunition. ATF Special Agents, including SA Greg Heller, initiated an .
investigation into that gun store burglary.

13. ATF SAs learned that employees arrived at All American Armory on the
morning of May 3, 2019, to find that a suspect had damaged the front door, entered the
business, and stolen firearms.

14. SCSO Deputies and Detectives, along with ATF SAs, including SA Greg
Heller, responded to the scene at 14969 West Bow Hill Road in Bow, Washington. From
interviewing employees at the scene, investigators learned that the business had been

locked up at approximately 6:00 p.m. on May 2, 2019, when the last employee left. The
Maillet Complaint - 6 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SD WO FSF W NH =

NY MN WH bw WH WN NY HK NY FS FS Se Se Re Se Se eS eS ee
os DO UT SP WH HB KH CO OO eH TD rH BP WH LH KF CO

 

 

first employee arrived at approximately 8:45AM on May 3, 2019, and found the front
door damaged. The employees could tell that someone had entered the business and had
stolen firearms.

15. ATF SAs obtained surveillance footage of the burglary, which by
comparing the timestamp on the video to the correct time, they determined had taken
place at approximately 2:00 a.m. on May 3, 2019.

16. The footage showed a vehicle back into the front door, shattering it. A
single suspect was seen throwing a trash can through the door, entering, and quickly
placing rifles and ammunition into the can. The suspect then exited the front door with
the trash can. The vehicle appeared to drive away.

17. ATF Industry Operations personnel met with employees at the store and

assisted with completing the inventory. Based on the conducted inventory, it was

| determined that the following thirteen firearms had been stolen:

a, a DPMS Model LR-308 .308 caliber rifle s/n:131462;

b. a Del-Ton Model Sierra 5.56x45mm rifle s/n: DTI-S183872;

c. a Anderson Model AM-15 5.56x45 rifle s/n: 18178247;

d. a Rock River Arms Model LAR15 5.56x45 rifle s/n: CM202509;

e a Rock River Arms Model LAR15 5.56x45 rifle s/n: KT1022506;
f. a Professional Ordinance Model AR15 5.56x45 rifle s/n: C05373;
g. a Ruger Model SR-556 5.56x45 rifle s/n: 591-21649;

h a Windham Weaponry Model WW-15 5.56x45 rifle s/n:
WW221314;

i. a Lancer Systems Model L15 Multi caliber rifle: s/n: LS00123;

j- a Utas Model UTS-15 12 gauge shotgun s/n: US12P11700;

k. a DPMS Model A-15 Multi caliber rifle s/n: FEQ15503K;

1. a Palmetto State Armory Model PA-15 .223 Wylde caliber rifle s/n:

SCD040064; and

m. | aPWA Model Commando 5.56x45 rifle s/n:42627.
Maillet Complaint - 7 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

. SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SY DH NH SP WH NH

wm NM NM Bw NH YN HP NY NHN HF FF S| SS SS eS
on DW ON SF WY NY KH OO eH HI DH HA FP WO NH —& OC

 

 

18. Mid-morning on May 3, 2019, a Washington State Parks ranger
encountered a 2002 Ford F150 with Washington license plate C02511L at 7200 Birch
Bay Drive in Birch Bay State Park near Blaine, Washington. The truck was damaged as if
it had been in a collision. Broken glass was observed in the truck bed. The keys’ were
located in the vehicle. A large sack of potatoes, several .40 caliber rounds, a gray trash
can, and an electric boat motor and battery were located in the vehicle.

19. On May 4, 2019, the vehicle was impounded by the ranger, as it appeared
abandoned in the parking lot. .

20. On May 5, 2019, an individual contacted SCSO and reported his 2002 Ford
F150 with Washington license plate C02511L had been stolen from Samish Bay Cheese,
a farm at 15115 Bow Hill Road in Bow, Washington, just .1 miles from All American
Armory. The truck owner explained the truck was parked in a barn loaded with potatoes
several days earlier, and he had just discovered it was missing.

21. WhenaSCSO deputy entered the vehicle into that National Crime
Information Center (NCIC), he learned the vehicle had already been located by the ranger
and impounded.

22. On May 6, 2019, SCSO detectives learned of the vehicle theft and
recovery. As Samish Bay Cheese was so close to All American Armory, and due to the
circumstances of the recovery, they believed the truck was likely related to the burglary.
The detectives learned that the owner had already picked up the truck and its contents
from the impound lot. They contacted the owner and asked him not to use the truck any
further.

23. On May 7, 2019, SCSO detectives met with the truck’s owner at the
Samish Bay Cheese farm. The owner explained that the truck had been stolen from where
it was parked inside a barn on the farm. He said the keys had been left inside the vehicle.
The owner explained that he picked up the vehicle and all its contents from the impound
lot. He showed the vehicle and its contents to the detectives and explained that there were

several items in the truck that had not been there when it was stolen. These items
Maillet Complaint - 8 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo HN DH WO SP W LH

Nm wpNO NO NH NH NY KN NY NO HB BSB HB Se Se Se ee ee ee
on HN NN FSF WD NY KH Oo OO HD DBD OH FF WW NH KK CO

 

 

included: a gray trashcan with a yellow label that read, “Tool & Parts”; a Minn Kota
brand Endura Max electric trolling motor with serial number Q203MK00131; and an
Interstate Batteries brand Marine / RV battery The trashcan matched the one the burglary
suspect was seen using on the surveillance video, and was taken from a post office
adjacent to All American Armory. |

24. On May 10, 2019, Ferndale Police Department (FPD) Officer Joshua Scott
encountered JOEY A. MAILLET wearing a backpack and riding a bicycle in the area of
5200 Creighton Road in Ferndale, Washington. Ofc. Scott arrested JOEY A. MAILLET
based on an outstanding arrest warrant for Burglary issued from Everett, Washington.

25. During a search of JOEY A. MAILLET incident to arrest, the officer
located a small amount of suspected methamphetamine and a box of ammunition. When
JOEY A. MAILLET was booked into the Whatcom County Jail, the officer impounded
JOEY A. MAILLET’s backpack and bicycle for safekeeping.

26. Ferndale Police officers were aware that on May 3, 2019, a resident of 5201
Labounty Drive in Ferndale, Washington contacted FPD to report that an unknown
suspect had stolen a Minn Kota trolling motor and an Interstate Batteries brand battery
from a boat parked on his property. The victim had surveillance footage of the theft,
which showed that it took place at approximately 2:58 a.m. on May 3, 2019. The victim
provided FPD with copies of the surveillance footage and photos of the stolen motor.
Photos of the suspect were distributed to FPD officers.

27. When Officer Scott arrested JOEY A. MAILLET for his warrant on May
10, 2019, officers recognized him as the suspect depicted in the surveillance footage from
the boat motor and battery theft. After JOEY A. MAILLET had been advised of his
Miranda warnings, officers asked him about his involvement in the theft. JOEY A.
MAILLET initially denied committing the theft. However, after officers showed him a
photo of him extracted from the surveillance video, JOEY A. MAILLET confessed that
he had stolen the motor and the battery.

Maillet Complaint - 9 , UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 2019R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 oOo YN DH HA BW NH

Be HM hwo NH HN HO HY KH BO Be HSB Se Be Be BS Re oS
oOo ~s N ON BP WH NY KF CO HO SB AN HD A FP W HO —K& CO

 

 

28. JOEY A. MAILLET claimed he had taken the motor and the battery and
placed them behind a nearby structure. Officers took JOEY A. MAJLLET to the location
he described, but did not locate the stolen items.

29. Pursuant to the ATF and Clallam County Sheriff's Office (CCSO)
investigations of the burglary at Fred’s Guns, on May 15, 2019, SPD Det. Larsen
obtained a Clallam County Superior Court search warrant authorizing the search of JOEY
A. MAILLET’s backpack, which was still in safekeeping at the Ferndale Police
Department.

30. On May 15, 2019, SA Prose, Det. McMillen, and Det. Larsen attempted to
interview JOEY A. MAILLET about the Fred’s Guns burglary while he was in custody in
Whatcom County. JOEY A. MAILLET immediately invoked his right to counsel and all
questioning was stopped.

31. Later that same day, Det. Larsen executed the search warrant on JOEY A.
MAILLET’s backpack. Det. Larsen located a wallet containing paperwork and cards, |
including an RBC bank card in JOEY A. MAILLET’s name. Det. Larsen also located and
seized the following:

a. a price tag fora PWA Commando 5.56 caliber rifle, showing a price
of $849.00;

b. a hanging information tag for Windham Weaponry rifles;

C. a Walmart Receipt;

d. a box of 200 Savage Arms .17HMR caliber ammunition with a
“Varmint Tip,” with a small white price tag with red lines above and below
the price and showing the first three digits of the price as “49.9” (the
remainder of the price was illegible).

32. SA Prose requested that SA Heller review the firearms stolen from All
American Armory during the burglary in light of the materials found in J OEY A.
MAILLET’s backpack. SA Heller noticed that one of the stolen rifles was a PWA

Maillet Complaint - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 2019R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
oO OH HN HD mH SP WY LH

NY NH NH NM NY WN NY NN NO KS | ee HB Be Se Se eS KS eS
oOo ~~ HD A fH WH NH KS ODO BO BO HID HDB NH FB WH WH KH CO

 

 

Commando 5.56x45mm rifle; its All American Armory price was $849.00. SA Heller
also noticed one of the items stolen was a Windham Weaponry WW-15 rifle.

33. SA Prose and Det. McMillen took the tags recovered from JOEY A.
MAILLET’s backpack to All American Armory. They met with the store manager. SA
Prose showed the manager the PWA Commando tag recovered from JOEY A.
MAILLET’s backpack, and the manager recognized it as an All American Armory tag.
SA Prose compared the Commando tag to tags on another items in the store. The type
and style appeared to match.

34. SA Prose also showed the manger the hanging information tag for
Windham Weaponry rifles. The manager recognized it as something that would have
been attached to the Windham Weaponry WW15 rifle that was stolen from the store
during the May 3 burglary.

35. SA Prose also showed the manager a photograph of the box of .17HMR
caliber ammunition. Based on the price tag style and placement, the manager recognized
it as an All American Armory tag. SA Prose took a photograph of another box of
ammunition in stock at the store and compared it to the box recovered from JOEY A.
MAILLET. The style and placement of the price tag appeared to match the one on the
box recovered from JOEY A. MAILLET.

36. |The manager checked the store’s inventory system for Savage Arms
.17HMR ammunition and saw that two boxes should be in stock. The manager checked
the store and found only one. It appeared that, after the burglary, one was missing. The
price on the remaining box of ammunition was $49.99, which matched the price on the
box recovered from JOEY A. MAILLET.

37. When SA Heller learned of JOEY A. MAILLET’s arrest and his possession
of items associated with All American Armory, SA Heller further investigated the
circumstances surrounding the boat motor theft.

38. SA Heller obtained copies of FPD records related to the theft case. He saw

the photos of the trolling motor provided by the owner matched the photos SCSO took of
Maillet Complaint - 11 UNITED STATES ATTORNEY
USAO No. 2019R00676 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 oN DA UW BP WN

Bo bw NH WH NHN WH NY NH NV =| RB RH S| Be BP ee Oi eS ee
on NAN Oh Hh WW NY KHK& OD OO DW Td NHR A F&F W NH —$& CO

 

 

the motor recovered from the stolen pickup truck. The only apparent difference was that
one sticker on the top of the motor that was present in the owner’s photos was missing in
the SCSO photos. However, the SCSO photos showed (and SA Heller saw when he later
examined the motor) that there was a ring where the sticker had been that showed the
sticker had been removed or had worn off.

39. SA Heller noted that the boat motor theft had taken place approximately
one hour after the All American Armory burglary. SA Heller saw that, per
google.com/maps, the drive from All American Armory to 5201 Labounty Drive
Ferndale, Washington (the theft location) was approximately 29 miles and was estimated
to take approximately 32 minutes. SA Heller saw that Ferndale, Washington was between
All American Armory and Birch Bay State Park, where the stolen truck was recovered.

40. SA Heller obtained a copy of the boat motor theft surveillance video. He
saw that the suspect in the high quality video of the theft did indeed appear to be JOEY
A. MAILLET. He noticed that, during the theft, JOEY A. MAILLET was wearing a ball
cap with a circle shaped emblem on the front. He also saw the cap had a black or dark
colored strap on the back. SA Heller also saw that JOEY A. MAILLET was wearing
gloves that were dark on the palms and light colored on the rest of the hand.

41. When SA Heller again reviewed the surveillance footage from the burglary
at All American Armory, he saw the burglary suspect also appeared to be wearing a cap
with an emblem on the front and a dark strap on the back. The burglary suspect also
appeared to be wearing light colored gloves with dark palms. |

42. On May 20, 2019, Det. McMillen placed JOEY A. MAILLET under arrest.
He and SA Prose transported JOEY A. MAILLET from the Snohomish County Jail to the
Clallam County Jail.

43. On May 31, 2019, SA Heller met with JOEY A. MAILLET at the Clallam
County Jail. SA Heller read JOEY A. MAILLET his Miranda warnings and attempted to
interview him about the All American Armory burglary. JOEY A. MAILLET claimed he

did not know where Bow, Washington was and said he did not have firearms. JOEY A.

Maillet Complaint - 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 2019R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
wo fF SI DH KH FP WH NO

wo bBo NH NH WH KH HY NN KH KF KF KF KF KF S| He Oe ee eS
oN DH OW F&F WD NO KH BO OO CB NT HB A fF W YH KF GS

 

 

MAILLET admitted to stealing the boat motor, but said he did not do anything else
wrong. After only a few minutes, JOEY A. MAILLET requested an attorney, so SA
Heller terminated the interview.

44. SA Heller has reviewed ATF records that indicated that All American
Armory at 14969 West Bow Hill Road had an active Federal Firearms License (FFL).
The FFL was renewed on September 5, 2017 and did not expire until October 1, 2020.

45. SA Prose has reviewed ATF records that indicated that Fred’s Guns in
Sequim also had an active FFL at the time of the burglary in April 2019.

46. ATF SA Catherine Cole had additional training in determining the location
of a firearm’s manufacture. SA Heller consulted with SA Cole, who conducted research
and confirmed that Ruger firearms (to include the Ruger Model SR-556 5.56x45mm
NATO caliber rifle with serial number 591-21649 stolen from All American Armory in
this case) were not manufactured in Washington.

47. On July 19, 2019, SA Prose contacted Cindy Taylor, a customer service
representative at Sports South LLC (located at 101 Robert G Harris Drive in Shreveport,
Louisiana). SA Prose provided Taylor with the invoice number 10744048, which showed
an order that Rebecca Larson (the owner of Fred’s Guns) had made on March 7, 2019.
The order showed Larson had purchased a Glock Pistol, model 48, chambered in 9mm
(serial number: BLGB685) for $394.00. Larson purchased the pistol to display in her
store at Fred’s Guns and to sell it.

48. Taylor confirmed that Larson had purchased the pistol and that the invoice
number 10744048 was correct. Taylor further told SA Prose that Sports South LLC had
shipped that pistol from Louisiana to Fred’s Guns located in Washington State.

49. As discussed above, IOJ Sandra Sherlock conducted an inventory of Fred’s
Guns to determine which items had been stolen. IOI Sherlock confirmed that the Glock
Pistol, model 48, chambered in 9mm (serial number: BLGB685) was stolen from Fred’s

Guns the night of April 13, 2019.

Maillet Complaint - 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 201 9R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo 1D DW A FSF WD YH Ke

Ny wo WY WH WN WN NN KN NO ee ee eee ee ee
on DN NH FP WHY NY KK CO OFAN DH mH FP WD NY YK CO

 

 

CONCLUSION
50. Based on the aforementioned facts, I believe that JOEY A. MAILLET
committed two counts of Theft of Firearm from a Federal Firearms Licensee, in violation

of Title 18, United States Code, Section 922(u).

 

a ee

Elliott Prose, Special Agent
Bureau of Alcohol, Tobacco, Firearms,
and Explosives

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the defendant

JOEY A. MAILLET committed the offenses set forth in the Complaint.

MM bed

The Hgnorabl€é Jolin L. Weinber
Unit d States Magistrate Judge

DATED this 2 day of July, 2019.

Maillet Complaint - 14 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO No. 2019R00676 SEATTLE, WASHINGTON 98101

(206) 553-7970
